Ed D

l

MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT _ =.

CABINE TX

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

Convention d'Aménagement et de Transformation pour la mise en valeur des Unités
Forestières d'Exploitation Nkola, Kola, Louessé et Loumongo, situées
à respectivement dans les Unités Forestières d'Aménagement Sud 2 (Kayes), Sud 4
4 {Kibangou), Sud 5 (Mossendjo) et Sud 8 (Sibiti).

Entre les soussignés :

La République du Congo, représentée par Monsieur le Ministre du Développement
Durable, de l'Economie Forestière et de l'Environnement, ci-dessous désignée « le
Gouvernement ».

D'une part,

Et

La Société Forestière, Agricole, Industrielle et Commerciale, en sigle FORALAC,

représentée par son Gérant Général, Monsieur Fernando Eurico BARRETO, ci-dessous
désigné « la Société ».

C#

D'autre part,
Autrement désignés « les Parties »
Il a été préalablement exposé ce qui suit :

Le Gouvemement congolais a conclu avec la Société Forestière, Agricole, Industrielle et
Commerciale, le contrat de transformation industrielle des bois n° 4/MEFPRH/DGEF/DF-
SGF du 6 février 2001, pour la mise en valeur des superficies forestières situées dans les
unités forestières d'aménagement Sud 2 (Kayes), Sud 4 (Bouenza), Sud 5 (Kibangou),
Sud 7 (Mossendjo) et Sud 8 (Sibiti) pour une validité de 15 ans.

Conformément aux dispositions de l'article 177 de la loi 16-2000 du 20 novembre 2000
portant code forestier, ce contrat doit faire l'objet conversion en Convention,

l'Aménagement et de Transformation. à
ra

Par ailleurs, sur requête de la Société, il a été procédé au retour au domaine de l'unité
forestière d'exploitation Mouliéné, située dans l'unité forestière d'aménagement Madingou.

De ce qui précède :

Les Parties ont convenu de conclure la présente convention, conformément à la politique
de gestion durable des forêts et aux stratégies de développement du secteur forestier
national, définies par le Gouvernement.

TITRE PREMIER : DISPOSITIONS GENERALES
Chapitre | : De l’objet et de la durée de la convention

Article premier: La présente convention a pour objet la mise en valeur des Unités
Forestières d'Exploitation Nkola, Kola, Louessé et Loumongo situées respectivement dans
les Unités Forestières d'Aménagement Sud 2 (Kayes), Sud 4 (Kibangou), Sud 5
(Mossendjo) et Sud 8 (Sibiti) du Secteur Forestier Sud.

Article 2 : La durée de la présente convention est fixée à 15 ans à compter de la date de
signature de l'arrêté d'approbation de ladite convention.

A la suite de l'adoption des plans d'aménagement, élaborés dans l'objectif de gestion
durable, des unités forestières d'exploitation attribuées à la société et prévus à l’article 11
ci-dessous, la durée de la convention pourrait être modifiée en fonction des prescriptions
desdits plans, pour tenir en compte des dispositions de l’article 67 de loi n° 16-2000 du 20
novembre 2000 portant code forestier.

Cette convention est renouvelable, après son évaluation par l'Administration des Eaux et
Forêts, tel que prévu à l'article 32 ci-dessous.

Chapitre Il : De la dénomination — du siège social — de l’objet et du capital
Social de la Société

Article 3 : La Société est constituée en Société Anonyme à Responsabilité Limitée de
droit congolais, dénommée Société Forestière, Agricole, Industrielle et Commerciale, en
sigle FORALAC.

Son siège social est fixé à Pointe-Noire, BP 216, République du Congo.

Il pourra être transféré en tout autre lieu de la République du Congo par décision de la
majorité des actionnaires, réunis en assemblée générale extraordinaire.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés de bois.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des actionnaires et
entreprendre des actions pouvant développer ses activités, ainsi que toute opération
ommerciale, mobilière se rattachant directement ou indirectement à l'objet de | ciété.
[£.4

Article 5 : Le capital social de la Société est fixé à FCFA 400.000 000. Toutefois, il devra
être augmenté en une ou plusieurs fois, par voie d'apport en numéraire, par incorporation
des réserves ou des provisions ayant vocation à être incorporées au capital social et par
apport en nature, au plus tard le 30 juin 2010.

Article 6 : Le montant actuel du capital social, divisé en 40.000 actions de F CFA 10.000
chacune, est répartie de la manière suivante

Actionnaires Nombre * Valeur Valeur Totale
d'actions d'une action FCFA

BARRETO Eurico Fernando 26.400 66 10.000!  264.000.000
BARRETO Alain Victor 2.000 5 10.000 20.000.000
BARRETO Christophe Georges 2.000 5 10.000 20.000.000
BARRETO Bruno Xavier 2.000 5 10.000 20.000.000
BARRETO Frederic Rui 2.000 5 10.000 20.000.000
BARRETO née THEBAULT M 1.600 4 10.000 16.000.000
BARRETO THEBAULT Eric 2.000 5 10.000 20.000.000
| BARRETO Vanessa 2.000 5 10.000 20.000.000
Total 40.000 100 10.000]  400.000.000

Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes législatifs
et réglementaires en vigueur.

TITRE DEUXIEME : DEFINITION DES CONCESSIONS FORESTIERES ATTRIBUEES

Article 8: Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment l'arrêté n° 8516/MEFE/CAB/ du 23 décembre 2005
définissant les Unités Forestières d'Aménagement dans le Secteur Forestier Sud et
précisant les modalités de leur gestion et de leur exploitation et les arrêtés n° 8520 et
2695/MEFE/CAB des 23 décembre et 24 mars 2006 portant, respectivement, création et
définition des unités forestières d'exploitation de la zone | Lekoumou et de la zone Il Niari
dans le secteur forestier Sud, les unités forestières d'exploitation, objet de la présente
convention et mentionnées à l’article premier ci-dessus, sont définies ainsi qu'il suit :

a) Unité Forestière d'Exploitation Nkola

Elle couvre une superficie totale de 188.406 hectares environ, dont 139.876 hectares de
superficie utile, et est délimitée ainsi qu'il suit :

- Au Nord: Par la rivière Noumbi en amont, depuis sa confluence avec la rivière
Loubanguila jusqu'à la confluence avec la rivière Kouani ; puis par la rivière Kouani
en amont jusqu'à sa source aux coordonnées géographiques ci-après : 03°45'26,1"
Sud et 11°5058,0” Est; ensuite par une droite de 900 m environ orientée
géographiquement à 347° jusqu'à la source du bras droit de la rivière Louboumou
aux coordonnées géographiques ci-après : 03°45'03,2” Sud et 11°5107,7” Est :
puis par la rivière Louboumou en aval jusqu'à sa confluence avec le fleuve Kouilou-
Niari.
- Au Sud et à l'Est : Par le fleuve Kouilou-Niari en aval, depuis la confluence avec la
rivière Louboumou jusqu'à sa confluence avec la rivière Nanga.

-_ A l'Ouest : Par la rivière Nanga en amont, la rive gauche du Lac Nanga jusqu'à la
confluence avec la rivière Loundji ; ensuite par la rivière Loundji en amont jusqu'au
pont de la route Sexo-Ikalou ; puis par la route Bena-lkalou-Tionzo-Nkola : ensuite
par une droite de 11.000 mètres environ orientée au nord géographique jusqu'à la
rivière Loubanguila ; puis par la rivière Loubanguila en aval jusqu'à sa confluence
avec la rivière Noumbi.

b) Unité Forestière d'Exploitation Kola

Elle couvre une superficie totale de 91.146 hectares environ, dont 30.667 hectares de
superficie utile et est délimitée ainsi qu'il suit :

- Au Nord et à l'Est : Par la rivière Loubétsi en amont jusqu'au pont de la route
Tsembo-Dilou-Mamba ; puis par cette route en passant par le village Bota jusqu'à
la frontière Congo-Gabon ; Puis par la frontière Congo-Gabon.

- À l'Ouest: Par la rivière Louboumou en aval jusqu'à sa confluence avec fleuve
Niari ;

- Au Sud: Par le fleuve Niari en amont jusqu'à sa conflience avec la rivière
Loubetsi.

c) Unité Forestière d'Exploitation Louessé

Elle couvre une superficie totale de 123.600 hectares environ, dont 65.317 hectares de
superficie utles, et est délimitée ainsi qu'il suit :

- Au Sud : Par le fleuve Niari en amont, depuis la confluence de la rivière Léboulou
avec le fleuve Niari jusqu'à sa confluence avec la rivière Louessé ; puis par la
rivière Louessé en amont jusqu'à sa confluence avec la rivière Mpoukou.

-_ A l'Est et au Nord: Par une droite de 26.200 mètres environ orientée à l'Ouest
géographique, depuis la confluence des rivières Mpoukou st Louessé jusqu'à la
rivière ltsibou ; ensuite par une droite orientée géographiquement à 13°: ensuite
par une autre droite de 21.000 mètres environ orientée géographiquement à 56° ;
puis par une droite orientée à l'Ouest géographique jusqu'à la rivière Léboulou.

- À l'Ouest : Par la rivière Léboulou en aval jusqu'à sa confluence avec le fleuve
Niari.

d) Unité Forestière d'Exploitation Loumongo

Elle couvre une superficie totale de 221.708 hectares environ, dont 168.165 hectares de
superficie utiles et est délimitée ainsi qu'il suit :

- Au Nord et à l'Est: Par la rivière Louéssé en amont depuis sa confluence avec le
fleuve Niari jusqu'à sa confluence avec la rivière Lélali; puis la rivière Lélali en
amont jusqu'à sa confluence avec la rivière Voba ; puis par une droite de 16.000
mètres environ, orientée au Sud géographique jusqu'à la rivière Loumongo.
(7

(®

. Au Sud: Par la rivière Loumongo en aval jusqu'à sa confluence avec la rivière
Younzi ; puis par la rivière Younzi en amont jusqu'à sa source ; ensuite par une
droite de 5.200 mètres environ orientée au Sud géographique jusqu'à la rivière
Louadi ; puis par la rivière Louadi en aval jusqu'à sa confluence avec le fleuve Niari

- A l'Ouest : Par le fleuve Niari en val jusqu'à sa confluence avec la rivière Louessé

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la Société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur, notamment :

- _eneffectuant des comptages systématiques pour l'obtention des coupes annuelles,
dont les résultats devront parvenir aux Directions Départementales de l'Economie
Forestière du Kouilou, du Niari et de la Lékoumou dans les délais prescrits par la
réglementation forestière en vigueur;

- _en transmettant les états de production à l'Administration des Eaux et Forêts, dans
la forme et les délais prévus par les textes réglementaires en vigueur;

- en ne cédant, ni en ne sous-traitant l'exploitation des superficies forestières
concédées.

- en transformant 85% de sa production grumière autorisée, conformément aux
dispositions de l'article 180 de la loi 16-2000 ci-dessus citée

La Société s'engage également à respecter la législation et la réglementation en matière
de travail et d'environnement.

Article 10 : La Société s'engage à mettre en valeur l'ensemble des Unités Forestières
d'Exploitation concédées, conformément aux normes techniques établies par
l'Administration des Eaux et Forêts, aux prescriptions de ladite convention et aux
dispositions du cahier de charges particulier.

Article 11 : La Société s'engage à élaborer, sous le contrôle des services compétents du
Ministère chargé des Eaux et Forêts, les plans d'aménagement, dans l'objectif de gestion
durable des Unités Forestières d'Exploitation concédées, à partir de 2010.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de suivre
l'élaboration de la mise en œuvre de ces plans d'aménagement.

L'élaboration de ces plans d'aménagement se fera avec l'appui d'un bureau d'études
agréé, sur la base des directives nationales d'aménagement et des normes
d'aménagement des concessions forestières.

Un protocole d'accord définissant les conditions générales d'aménagement et les
protocoles techniques précisant les prescriptions techniques seront signés entre la
Direction Générale de l Economie Forestières et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l'adoption de ces
plans d'aménagement, pour prendre en compte les prescriptions éfinies et les conditions
Je mise en œuvre desdits plans.
Article 12 : La So s'engage à mettre en œuvre les plans d'aménagement des unités
forestières d'exploitation concédées

Les dépenses relatives à l'élaboration et à la mise en œuvre des plans d'aménagement
sont à la charge de la société. Toutefois, celle-ci peut, avec l'appui du Ministère chargé
des Eaux et Forêts, rechercher des financements extérieurs.

Article 13 : La Société s'engage à atteindre les volumes précisés au cahier de charges
particulier, sauf crise sur le du marché de bois ou en cas de force majeure.

Articla 14 : La Société s'engage à améliorer les unités industrielles existantes de manière
à diversifier la production de bois transformé, selon le programme d'investissement et le
planning de production, présentés dans le cahier de charges particulier.

Article 15: La Société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au Planning retenu dans le cahier de charges particulier,
sauf en cas de force majeure, prévue à l'article 28 ci-dessous.

Pour couvrir les investissements, la société aura recours à tout ou partie de son cash-flow,
aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long terme.

Article 16 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 17 : La Société s'engage à porter l'effectif du personnel de 712 agents existants en
2009 à 922 en l'an 2011, selon les détails précisés dans le cahier de charges particulier

Article 18 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans les Unités Forestières d'Exploitation
concédées.

Elle s'engage notamment à assurer le financement de la mise en place et du
fonctionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,
sur la base d'un protocole d'accord à Signer avec la Direction Générale de l'Economie
Forestière.

Article 19: La Société s'engage à réaliser un Programme de restauration des zones
dégradées et suivi de la régénération des forêts dans les Unités Forestières d'Exploitation
concédées, en collaboration avec le Service National de Reboisement, sur la base d'un
protocole d'accord à signer avec la Direction Générale de l'Economie Forestière.

Article 20: La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales des Départements du Kouilou, du Niari et de la Lékoumou, tels que prévus dans le
cahier de charges particulier de cette convention.

Chapitre Il : Des engagements du Gouvernement
Article 21: Le Gouvernement s'engage à faciliter, dans la mesure du possible, les

conditions de travail de la société et à contrôler, par le biais des services compétents di
inistère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.
Il garantit la libre circulation des produits forestiers, sous réserve de leur contrôle par les
agents des Eaux et Forêts.

Article 22 : Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu’à l'adoption des plans d'aménagement, sauf en cas de crise sur
le marché de bois ou de force majeure.

Article 23 : Le Gouvernement s'engage à ne pas mettre en cause unilatéralement les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il
pourrait contracter avec d'autres Etats ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision

Article 24 : Certaines dispositions de la présente convention peuvent être révisées à tout
moment lorsque les circonstances l'imposent, selon que l'intérêt des Parties l'exige, ou
encore lorsque son exécution devient impossible en cas de la force majeure.

Article 25 : Toute demande de modification de la présente convention devra être formulée
par écrit, par l'une des Parties.

Cette modification n’entrera en vigueur que si elle est signée par les Parties contractantes.
Chapitre Il : De la résiliation de la convention

Article 26 : En cas de non observation des engagements pris par la Société, la convention
est résiliée de plein droit, sauf cas de force majeure après une mise en demeure restée
sans effet, dans les délais indiqués, qui dans tous les cas, ne doivent pas dépasser trois
mois, sans préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de manquements graves à la législation et à
la réglementation forestières, dûment constatés et notifiés à la Société par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.

Article 27 : Les dispositions de l’article 26 ci-dessus s'appliquent également dans le cas
ou la mise en œuvre de la cette convention ne commence pas dans un délai d’un an, à
compter de la date de signature de son arrêté d'approbation, ou encore lorsque les
activités du chantier sont arrêtées pendant un an, sauf cas de force majeure défini à
l'article 28 ci-dessous, après avoir tenu informé l'Administration des Eaux et Forêts.

Chapitre Ill : Du cas de force majeure

Article 28: Est qualifié de «cas de force majeure » tout événement indépendant,
incertain, imprévisible, irrésistible et extérieur à la Société, susceptible de nuire aux
conditions dans lesquelles elle doit réaliser normalement son programme de production et
l'investissements.

Toutefois, la grève issue d'un litige entre la société et son personnal ne constitue pas un
cas de force majeure.

Article 29 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l’une des Parties peut
soumettre la situation à l'autre, en vue de sa résolution.

Les Parties s'engagent à se soumettre à toute décision résultant d'un tel règlement, même
si cette décision devra aboutir à la résiliation de la présente convention.

TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 30 : Les Parties conviennent de régler à l'amiable tout différend qui résulterait de
l'exécution de cette convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige sera porté devant le Tribunal de
Commerce du siège social de la Société.

TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 31 : En cas de faillite ou de résiliation de la convention, la Société devra solliciter
l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 32 : La présente convention fera l'objet d'une évaluation annuelle par les services
compétents de l'Administration des Eaux et Forêts.

De même, au terme de la validité de la présente convention, une évaluation finale sera
effectuée par les services précités qui jugeront de l'opportunité ou non de sa reconduction.

Article 33 : La présente convention, qui abroge le Contrat de Transformation Industrielle
n°1/MEFPRH/DGEF/DF-SGF du 6 février 2001, est approuvée par arrêté du Ministre
chargé des Eaux et Forêts, et entrera en vigueur à compter de la date de signature dudit
arrêté.

Fait à Brazzaville, le 9 décembre 2009

Pour la Société, Pour le Gouvernement,
Le Gérant Général, Le Ministre du Développement Durable,

de l'Economie Forestière
et de l'Environnement,

Fernando Eurico BARRETO Hen BO
